FAIRCHILD, Circuit Judge
(dissenting).
I agree with the majority that the validity of the underlying injunctions is properly before this court. I respectfully disagree with the conclusion that they do not conflict with the Norris-LaGuardia Act.
The Supreme Court, in Boys Markets, Inc. v. Retail Clerk’s Union, 398 U.S. 235, 90 S.Ct. 1583, 26 L.Ed.2d 199 (1970), “accommodated” the Norris-LaGuardia Act’s proscription of labor dispute injunctions to the federal substantive policy favoring the private resolution of disputes through grievance and arbitration procedures developed under Textile Workers Union v. Lincoln Mills, 353 U.S. 448, 77 S.Ct. 912, 1 L.Ed.2d 972 (1957) and its progeny. This accommodation was narrowly circumscribed and limited to the granting of injunctions in situations where a work stoppage was “over a grievance which both parties are contractually bound to arbitrate.” 398 U.S. 235, 254, 90 S.Ct. 1583, 1594, 26 L.Ed.2d 199 (1970). In my view, the refusal to cross a picket line involved in the present case is not “over” an arbitrable grievance. Here, the dispute that precipitated the stoppage by appellants was the disagreement between the company and the construction workers which led to the formation of the picket line by the construction workers. This dispute is not arbitrable as between the parties to this proceeding, since the appellant unions are not directly involved.
The majority states the arbitrable issue raised by appellants’ honoring the stranger picket lines to be “whether the unions had the right under the agreement to refuse to cross picket lines established by another union.” (Slip Opinion at p. 297). Concededly, such issue is raised by appellants’ actions in this case, and arguably, would be arbi-*301trable.1 The mere existence of such an issue, however, does not seem to me sufficient to trigger the limited “accommodation” which Boys Markets made to the strict proscription of injunctive relief of Norris-LaGuardia.
The purpose of Boys Markets was to foster the effectiveness of an arbitration agreement by precluding resort to the strike weapon in place of arbitration to which the parties had agreed. To enjoin in the present case is not to prevent substitution of a strike weapon for the arbitration procedure agreed upon, but to presume that recognition of a picket line has been forbidden by the contract unless and until an arbitrator rules that it has not. The matter has been analyzed as follows: “If the arbitrable dispute is not a ‘cause’ of the work stoppage, then a concession on that dispute by the employer will not help to end the work stoppage. Under these circumstances, the work stoppage will exert no pressure on the employer to resolve the arbitrable issue short of arbitration. Thus, if this basic cause-effect relationship between the arbitrable issue and the strike is not present, the strike will not discourage arbitration and the policy that favors the arbitration of labor disputes will not be furthered by the issuance of an injunction.” N.A.P.A. Pittsburgh, Inc. v. Chauffeurs, Local 926, 502 F.2d 321, 330 (3rd Cir. 1974), Hunter, J., dissenting. To hold otherwise would be to permit the narrow exception created by Boys Markets to subsume the rule.2

. Tlie “Settlement of Local and District Disputes” section of the collective bargaining agreement provides for arbitrations of “differences . . . as to the meaning and application of the provisions of this agreement


. See Amstar Corp. v. Amalgamated Meat Cutters & B. Workmen, 468 F.2d 1372, 1373 (5th Cir. 1972); General Cable Corp. v. IBEW, Local 1644, 331 F.Supp. 478, 482 (D.Md.1971); Simplex Wire and Cable Co. v. Local 2208, IBEW, 314 F.Supp. 885, 886 (D.N.H.1970); N. A. P. A. Pittsburgh, Inc. v. Automotive Chauffeurs, Parts and Garage Employees, Local Union 926, 502 F.2d 321, 329-333 (3rd Cir. 1974), Hunter, J., dissenting; Gary-Hobart Water Corp., 210 N.L.R.B. No. 87, 86 LRRM 1210, 1214 (N.L.R.B., 1974). But, cf. Monongahela Power Co. v. Local No. 2332, I.B.E.W., 484 F.2d 1209 (4th Cir. 1973); Pilot Freight Carriers v. Teamsters, 497 F.2d 311 (4th Cir. 1974); Bethlehem Mines Corp. v. U. M. W. A., 375 F.Supp. 980 (W.D.Pa,1974).